Citation Nr: 0115364	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  93-27 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chest disorder, 
claimed as a residual of exposure to toxic paint, and also 
claimed as shortness of breath with daily cough and sputum 
production as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from October 1990 to August 
1991, when he was ordered to active duty in support of 
Operation Desert Shield/Desert Storm.  He also had unverified 
active and inactive duty for training prior to and following 
his active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, denied 
service connection for a chest disorder claimed as a residual 
of exposure to military vehicle paint, claimed as toxic.  The 
case was remanded by the Board in October 1995.  In the 
Informal Hearing Presentation submitted in September 1997, 
the veteran's representative, for the first time, claimed 
that the veteran was entitled to service connection for a 
respiratory disorder as an undiagnosed illness.  That claim 
was remanded by the Board in December 1997.  By a September 
2000 determination, the RO again denied the claim for service 
connection for a chest disorder, including as an undiagnosed 
illness, and the claim returns to the Board.

The Board notes that, at the time of the Board's 1995 and 
1997 remands, a claim for service connection for a disorder 
causing left leg pain was before the Board.  By a rating 
decision issued in January 1999, the RO granted service 
connection for degenerative disc disease, L5-S.  The veteran 
has not disagreed with or appealed any aspect of the grant of 
service connection for a that disability, and no issue 
relating to a claim for a lumbar spine disorder or leg pain 
is before the Board for review at this time.


REMAND

Subsequent to the Board remand in October 1995, the veteran 
underwent VA examination of the respiratory system and 
radiologic examination of the chest in 1996.  A diagnosis of 
chronic cough, unclear etiology, was assigned.  Subsequent to 
the Board's December 1997 remand, the veteran again underwent 
VA examinations.  A high-resolution CT (computed tomography) 
scan conducted in 1998 disclosed minor inflammatory changes 
in the extreme lung bases.  The examiner who conducted a May 
2000 examination opined that these findings possibly 
represented resolving subsegmental bronchial pneumonia, and 
commented that pulmonary function testing showed that the 
veteran was at the lower limits of normal for his age.  The 
examiner concluded that there was no objective evidence of 
pulmonary disease, but further stated that it would be 
"interesting" to perform an exercise treadmill test to 
evaluate the veteran's functional capacity.  The examiner 
also provided an opinion that "obviously" the "possibility of 
an undiagnosed illness exists."

No further development has been conducted since the May 2000 
medical opinion that the possibility of an undiagnosed 
illness exists.  Under the circumstances, the Board must 
remand this claim for further factual development.  In 
particular, medical evidence must be developed as necessary 
to determine whether the veteran has a diagnosable lung 
disorder, or respiratory symptoms of an undiagnosed illness, 
or normal respiratory function for his age.  

Additionally, the Board observes that, during the pendency of 
the veteran's appeal, the Veterans Claims Assistance of Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was enacted.  This liberalizing legislation is applicable to 
the claim on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify the sources of VA treatment for 
any respiratory disorder or respiratory 
symptoms since May 2000, and should 
associate any relevant VA clinical 
records to the present.  The veteran 
should also identify any other sources of 
clinical treatment for a respiratory 
disorder or respiratory symptoms since 
May 2000, including the name and address 
for each non-VA provider, and approximate 
dates of treatment.  The RO should then, 
after securing any necessary release, 
assist the veteran in requesting copies 
of the clinical records from the 
identified providers, as contemplated 
under the VCAA.

2.  The veteran should be offered the 
opportunity to identify or obtain records 
of any employment medical examinations, 
insurance examinations, photographs, 
pharmacy records, or other alternative 
types of evidence which might disclose 
information concerning a respiratory 
disorder or respiratory symptoms.  

3.  The veteran should be afforded VA 
examination(s) of the respiratory system 
as necessary to obtain objective evidence 
of the current nature and severity of 
reported respiratory symptoms and to 
determine the etiology of those symptoms.  
The claims folder must be provided to and 
reviewed by the examiner(s).  Any 
necessary examinations should be 
conducted, and the examiner should review 
and comment on the findings of such 
examinations in the examination report.  
Based on examination findings, historical 
evidence, and medical principles, the 
examiner(s) should state whether the 
veteran has a respiratory disorder or has 
objective signs of respiratory symptoms.  
If there are objective signs of 
respiratory symptoms, the examiner should 
provide a medical opinion, with full 
rationale, as to the etiology of the 
veteran's respiratory symptoms, and 
should provide a medical opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
the veteran's respiratory symptoms are 
manifestations of an undiagnosed 
disorder.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed. 
If a medical opinion has been requested, 
the RO should ensure that the opinion is 
in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should then readjudicate the 
claim on appeal.  If the benefit 
requested remains denied, the veteran and 
his representative should be notified.  
The veteran and his representative should 
then be provided with a supplemental 
statement of the case (SSOC) which 
includes a summary of the evidence and 
actions taken to assist the veteran.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



